DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Figures 1-3 and 8-11, claims 1-3 and 7-10) in the reply filed on 06/17/2021 is acknowledged.  Since applicant does not elect the restriction requirement with or without traverse, nor provide sufficient argument to the restriction requirement mailed on 04/21/2021.  Examiner presumes that applicant’s election without traverse in the reply filed on 06/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 sub-combination of a container for holding lock (i.e. a first cutting tool and a second cutting tool and their respective corresponding structures), or whether the claim is drawn to the combination of a holder and the lock.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 1, lines 3-4, requiring a handle of a lock,  mounting plate of the lock).  Furthermore in claim 7, applicant further discloses a height of the panels and a height of the separation plates each are adapted to be equal to or larger than a distance between the mounting plate and a distal end of the handle.  Claim 9, line 5 which the separated rooms that are configured to be located corresponding to the holes and the handles.  Claim 10, line 2-3, configured to accommodate the bent board and the locks therein.    It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the lock and its corresponding features (i.e. handle of the lock, a mounting plate of the lock and the height of the lock and handle with mounting plate) are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the lock and its corresponding features are considered to be merely functional.  On the other hand, clarification of the scope of claims are required.
Claims 2-3 and 7-10 are also rejected under 112 (b) because it inherits the deficiencies of claim 1.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (1,812,311) in view of Lindsay (3,958,745)
As to claim 1, Wolf discloses a separation structure assembly (Figure 1), comprising: a board (3) being a rectangular board (Figure 1 shows the rack 3 is rectangular) and including multiple holes (holes 18),  the holes is use to accommodate fireworks and capable of accommodate a handle of a lock and contact a mounting plate of the lock (the handle of a lock and a mounting plate of the lock are not being positive claim with the separation structure), the board including a panel extending from each of four side thereof (14-17), the panels each having a first bending line (bend line is shown in Figure 1 with panel being folded), each of the panels being bent along the first bending line and toward the board (Figure 1).  However, Wolf does not disclose the 
As to claim 7, Wolf as modified further discloses a height of the panels and a height of the separation 20plates each are adapted to be equal to or larger than a distance between the mounting plate and a distal end of the handle (since the lock is not claimed 
As to claim 8, Wolf as modified further discloses the holes are round holes (Figure 2).  
As to claim 10, Wolf as modified further discloses a box (1) includes a space defined therein which is configured to accommodate the bent board and the article therein (lock not being claimed).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (1,812,311) in view of Lindsay (3,958,745), further in view of Black (3,317,111).
As to claim 2, Wolf as modified does not disclose holes of the board are located in the form of three rows and two columns, each of the panels located corresponding to the rows of the holes is a first part, each of the first parts is located corresponding to 15one of the holes that is located in a middle of the rows of the holes, the first parts each are located between two separation plates.  Nevertheless, Black discloses a board (34, 42, 44 and 36) and panels (52, 54, 60, 62, 70, 68, etc) extending from two opposite side of the board (Figure 3).  The board with the partition form of three rows and two columns (Figure 2), each of the panels located corresponding to the rows is a first part (54, 52), each of the first parts is located corresponding to 15a middle of the rows of the compartment, the first parts each are located between two separation plates (60, 62 and 68, 70 respectively).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of holes with two columns and three rows to as taught by Black to reduce the amount of firework and explosive in a single container.  It would also have been obvious to one of ordinary .   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (1,812,311) in view of Lindsay (3,958,745), further in view of Dickson (5,282,567).
As to claim 9, Wolf does not disclose a dividing member is composed of multiple plates and 5multiple slits, the plates are inserted into the slits to form the dividing member, the dividing member includes separated rooms that are configured to be located corresponding to the holes and the handles, the dividing member and the separation plates are located on different surfaces of the board.  Dickson discloses a carton container with foldable dividing member composed of multiple plates (16 with plate 42, 44, 46) and multiple slit (52, 54), the plates are insert into the slits to form the dividing member, the dividing member includes separated rooms for holding plurality of articles (Figures 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Wolf as modified with additional dividing member as taught by Dickson with plates are slits to form multiple compartments to be place with the opposite surface of the board with the separation plate which protect the top and bottom of the article (firework) to provide individual compartments for each of the article.  
Allowable Subject Matter
3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736